Citation Nr: 0613036	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from October 1951 to July 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2003, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.


FINDING OF FACT

Asbestosis was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for asbestosis.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, notice of the evidence necessary to 
substantiate the claim and notice of the respective duties of 
the veteran and VA with respect to obtaining evidence were 
provided in an April 2001 letter from the RO, prior to the 
initial adjudication of the claim.  Although this letter did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the originating agency with 
the information and any authorization necessary for the 
originating agency to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  The Board also acknowledges that the veteran has 
not been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for asbestosis.  However, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
asbestosis.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Efforts were made by the RO to obtain the veteran's service 
medical records and certification of their unavailability was 
received by the National Personnel Records Center.  In light 
of the absence of service medical records, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
of entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols in these guidelines.  Ennis v. Brown, 4 Vet. App, 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran currently has a diagnosis of asbestosis, 
apparently first diagnosed in 1997.  This diagnosis was 
confirmed on VA examination in December 2005.

However, there is no evidence beyond the veteran's statements 
that he was exposed to asbestos in service.  The veteran has 
asserted that his work loading and unloading bags of cement 
exposed him to asbestos.  He stated to the December 2005 VA 
examiner that he was breathing cement dust constantly.  He 
stated that he did not repair any insulation during his 
military career and he had no direct exposure to asbestos 
material other than about five episodes when he struck some 
insulation material while driving a skid-steer and some 
pieces of insulation broke away.  

The VA adjudication manual M21-1, Part VI, 7.21 provides 
that, among the major occupations involving exposure to 
asbestos are mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, military equipment, etc.  

The veteran's military duties unloading bags of cement do not 
fall squarely into any of the occupations listed.  There is 
no indication that the cement bags handled by the veteran 
contained asbestos.  Although the veteran stated that he was 
exposed to falling insulation on a few occasions, if taken as 
true, this does not constitute insulation work or work with 
asbestos pipe products.  It is more in the nature of 
incidental contact.  

The veteran is competent to describe his activities in 
service, such as his occupational duties and his proximity to 
insulation material.  However, neither his statements nor the 
other evidence of record provide an appropriate basis for the 
Board to conclude that the veteran has the training and 
expertise necessary to identify asbestos, or to establish 
that it is at least as likely as not that he inhaled asbestos 
fibers in service.  The veteran's statements with respect to 
exposure to asbestos are ultimately speculative.  

With respect to the requirement of medical nexus, the Board 
notes that there is no medical opinion of record that 
conclusively relates the veteran's current asbestosis to his 
military service.  The record contains a May 2000 opinion 
from R.M.R., M.D., which includes a diagnosis of probable 
asbestosis, and notes a long history of asbestos exposure, 
first starting in the Army and then continuing through his 
working career as a pipe fitter.  The letter concludes that 
any consideration given to the veteran for his exposure which 
occurred during the military would be appreciated.  

Setting aside for the sake of discussion, that R.M.R.'s 
opinion is based entirely on the veteran's account of having 
been exposed to asbestos in service, an account which the 
Board has found is not supported by the evidence, the opinion 
of R.M.R. is ultimately inconclusive.  In essence, the 
opinion presents two possibilities for exposure to asbestos--
in service and post service.  It does not specifically 
address the likelihood that the asbestosis is related to 
asbestos exposure in service nor does it address the impact 
of post-service exposure to asbestos.  R.M.R.'s statement 
that any consideration given the veteran for his exposure 
which occurred during the military would be appreciated is 
simply not a nexus opinion, when considered in the context of 
his prior statements.  

The veteran also submitted an article published by OSHA, 
which discusses in general terms the health hazards posed by 
asbestos.  The Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
however, the article submitted by the appellant is not 
accompanied by the opinion of a medical professional.  
Additionally, it fails to specifically address the 
circumstances in this case.  Therefore, it is of limited 
probative value.  

The record also contains the report of a December 2005 VA 
examination and medical opinion.  The examiner reported the 
veteran's account of having opened a pipe-fitting business 
after service, and working in this business from 1970 to 
1995.  The veteran stated that the insulation used on the 
pipes contained asbestos, but stated that his company would 
only come in only after the buildings had been cleaned, and 
that they would leave before new insulation was applied.  The 
examiner stated his opinion that the asbestos lung condition 
is less likely as not due to or a result of the veteran's 
active military service.  He reasoned that the veteran's 
history of unloading cement bags does not demonstrate 
asbestos exposure, aside from a few chips of insulation being 
dislodged by his equipment.  By comparison, there is an 
extensive history of possible occupational exposure after 
service.  

The Board finds that the December 2005 opinion is conclusive; 
it is well reasoned; and it is based on the veteran's own 
account of what happened in service and after service.  
Accordingly, the Board finds the opinion to be persuasive and 
adopts it conclusions.  

The record also contains the veteran's own statements 
alleging a nexus between his exposure to asbestos in service 
and his asbestosis but this is not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Service connection for asbestosis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


